Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate that part of the Court of Appeals opinion holding that it cannot be concluded that the two separate assaults constituted part of the “same transac*969tion” under MCL 750.520b(3). We agree, however, that the sentencing judge failed to identify specific evidence from which one could conclude that the imposition of consecutive sentences was warranted. We therefore remand this case to the Kent Circuit Court. On remand, the trial court shall either issue an order that provides a basis for its conclusion that the two criminal offenses arose from the same transaction, or impose concurrent sentences. We do not retain jurisdiction.